   Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 1 of 26 PageID #: 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION
ELIZABETH WALSH,                )
                                )
          Plaintiff,            )
                                ) Case No. 4:20-cv-1169
                                )
v.                              ) JURY TRIAL DEMANDED
                                )
FARMERS INSURANCE COMPANY       )
INC.                            )
                                )
          Defendant.            )

                                         INTRODUCTION

        1.      This lawsuit exposes a pattern and practice in the Missouri property insurance

industry in which insurance companies regularly, and as their standard operating procedure, gain

advantage over their insureds and others through the use of unlawful subrogation practices. This

occurs every time an insurance company, behind the backs of their insureds, unlawfully seeks

reimbursement through a “subrogation claim” from the insurance company of a third party

tortfeasor. The insurance company is “reimbursed”, yet does not return its insured’s deductible,

and when its insured files suit against the tortfeasor she will learn that, in fact, the tortfeasor’s

insurance company believes it has already satisfied the insured’s claims.

        2.      These practices harm insureds and are contrary to Missouri law. While the

insurance companies defend these practices as “voluntary payments” between insurance

companies, that do not legally affect the rights of the insureds to seek judgments against

tortfeasors, nothing could be further from the truth. When a tortfeasor’s insurance company has

already paid another insurance company in reimbursement for claims paid to the latter’s insured,

it has de facto already settled with that insured. Indeed, the insured’s insurer represents falsely to

the tortfeasor’s insurer that it has the legal right—conferred by its insured—to seek

                                                   1
   Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 2 of 26 PageID #: 2




reimbursement. Then, when the insured negotiates a settlement of its claims with the tortfeasor,

the tortfeasor’s insurance company factors the reimbursement payments into its calculations, and

accordingly will offer or accept less. The ability of an insured to be fully compensated for his

losses is therefore diminished.

       3.      In addition, the unlawful subrogation practices complained of herein enable

insurance companies to avoid paying their legally mandated pro-rata share of litigation expenses

and attorney’s fees and fully compensating consumers for their covered losses. This is done

through an egregious abuse of the insurer-insured relationship whereby the insurer—without the

consent or knowledge of its insured—acts as its insured’s attorney in negotiating and arbitrating

a prospective legal dispute with the tortfeasor’s insurance company.

       4.      The wrongful acts by Missouri insurance companies, including the Defendant

here, distort the Missouri property insurance market to the detriment of Missouri insurance

consumers. The unlawful practices complained of herein have the effect of thwarting the purpose

of insurance because such practices put the needs of the insurance companies over their

obligation to make their insureds whole following covered losses. These practices must end

because they are unlawful and damage consumers, often without consumers’ knowledge.

       5.      In Missouri, in the context of property damage claims, subrogation only exists as

and between an insurance company and its named insured.

       6.      In Missouri, an insurance company for a property damaged insured, after making

payment to its insured for the property damage, can never make a “subrogation” claim or file a

lawsuit against the tortfeasor who caused the property damage, or that tortfeasor’s insurance

company.




                                                 2
   Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 3 of 26 PageID #: 3




       7.      In Missouri, an insurance company can only present a subrogation claim to its

own insured; and then, only after the insured has recovered monies from a third-party tortfeasor

or that tortfeasor’s insurance company, for the injuries and damages arising from the incident

that caused the property damage.

       8.      In Missouri, if the amount recovered by the insured from a third-party tortfeasor

or that tortfeasor’s insurance company, is in an amount less than the insured’s “uninsured

losses,” i.e. those losses not covered and paid out by the insured’s insurance company, then the

insurance company recovers nothing on its subrogation claim directed to its insured.

       9.      Under Missouri law, Plaintiff offers the following example as to how property

damage subrogation claims are to be handled:

       Driver A is involved in an automobile collision with Driver B. Both drivers are fully

insured. Driver B is 100% a fault for the collision. Driver A’s vehicle suffers property damage.

Driver A submits his property damage claim to his insurance company and that insurance

company pays for the property damage less Driver A’s deductible. Driver A then files a claim

against Driver B for damages including, but not limited to, his property damage claim. Driver A

thereafter settles all of his claims with Driver B’s insurance company. Driver A then notifies his

insurance company of the settlement and holds those funds “in trust” for his insurance company

pending determination of his insurance company subrogation interest, if any, in the funds

recovered by settlement. If the “uninsured losses” exceed the amount recovered, then Driver A

owes nothing to their insurance company on his subrogation claim.

       10.     Using the same example as set out hereinabove, here is how Defendant Farmers is

in fact, handling these subrogation claims illegally and unlawfully.




                                                 3
      Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 4 of 26 PageID #: 4




           Driver A’s insurance company pays the Driver A’s claim less Driver A’s deductible. Then

Driver A’s insurance company, without the consent of Driver A, directs a “subrogation” claim

to Driver B’s insurance company. Driver B’s insurance company then pays Driver A’s insurance

company in full for the amount that Driver A’s insurance company paid to Driver A without any

consideration or reduction for Driver A’s “uninsured losses.”

           11.      For the year 2019, in Missouri, Defendant Farmers paid out approximately

$30,380,4511 to its Missouri citizen insureds for automobile property damage sustained by its

insureds as a result of collisions that occurred in the State of Missouri. Following a number of

those payments, on information and belief, Defendant Farmers made unlawful and illegal

“subrogation claims” directed to the insurance company for the tortfeasor whose negligence

caused Farmers’ insureds’ property damage.

           12.     During the same time period, Defendant Farmers paid out approximately

$22,150,4512 in automobile liability property damage claims on behalf of its insureds for

automobile property damage suffered by others as a result of the negligence of its insureds, but

rather than making those payments to the person who suffered property damage, Defendant

Farmers made payments to the insurance companies for those persons.

           13.     Thus, Defendant Farmers presented “subrogation claims” against insurance

companies that issued policies to third-party tortfeasors, without consent of Plaintiff insureds,

despite existing Missouri law which does not permit such activity.

           14.     Plaintiff has been damaged by the unlawful practices of Defendant by, inter alia,

her insurance company making “subrogation claims” on her behalf but without her consent,




1
    As reported to Missouri Department of Insurance as 2019 Supplemental Data for Property and Casualty
2
    Id.

                                                         4
   Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 5 of 26 PageID #: 5




failing to fully compensate Plaintiff, and withholding from Plaintiff her deductibles after paying

a portion of Plaintiff’s covered property losses.

         15.   Plaintiff has been deprived the ability to be made whole due, at least in part, to

Defendant Farmers ’s unlawful “subrogation claims.”

         16.   Defendant Farmers deprived Plaintiff of any ability to negotiate, arbitrate, or

affect any payments between the third party insurance company and Farmers, the amount of

which payment affected Plaintiff’s rights and obligations as to Defendant Farmers. As, for

example, Plaintiff may be obligated to pay Defendant Farmers the difference between the

payment to Defendant Farmers from a tortfeasor’s insurance company and the amount Plaintiff

received from Farmers as reimbursement for claims made.

         17.   Defendant Farmers deprived Plaintiff of her legal rights by, without Plaintiff’s

knowledge or consent, representing to third party insurance company that Farmers possessed the

legal right to make a “subrogation claim” on behalf of Plaintiff when inf act, it has no such legal

right.

         18.    Plaintiff was harmed by Defendant Farmers’ misrepresentation to the third party

insurance company. For example, had Defendant Farmers negotiated Plaintiff’s legal claims with

the third party insurance company for the full amount of the monies Defendant Farmers paid to

Plaintiff pursuant to their insurance agreement, Plaintiff could have benefitted from a setoff in

the event Defendant Farmers made a legitimate subrogation claim against Plaintiff.

         19.   Additionally, by way of example, any monies paid by the third party insurance

company to Defendant Farmers —based on Defendant Farmers’ purported “subrogation

claim”—is monies that the third party insurance company would not pay to Plaintiff in

settlement of Plaintiff’s claim against the tortfeasors (insureds of the third party insurance



                                                    5
   Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 6 of 26 PageID #: 6




company). Notwithstanding the possibility that the tortfeasors would not be entitled to a setoff of

amounts paid by the third party insurance company to Defendant Farmers, the third party

insurance company would not be inclined to pay Plaintiff (in a settlement, for example) when it

already paid Defendant Farmers (on its “subrogation claim”) for the same purpose.

       20.     Plaintiff alleges that, pursuant to Fed. R. Civ. P. 11(b)(3), it is likely to have

evidentiary support after a reasonable opportunity for discovery that the third party insurance

company’s willingness and ability to settle (and the amounts it was willing to offer or accept)

was unduly influenced (to Plaintiff’s detriment) by the monies it paid to Defendant Farmers

pursuant to Farmers’ “subrogation claim.” Such factors further adversely affected Plaintiff’s

negotiating position and negatively affected the value of Plaintiff’s legal claims, which were

unlawfully coopted and unlawfully asserted by Defendant Farmers.

       21.     Furthermore, Plaintiff has been damaged by the unlawful practices of Defendant

Farmers to the extent that such unlawful “subrogation claims” direct at, and paid by, insurance

companies for third-party tortfeasors have delayed, prevented or otherwise interfered with,

Plaintiff’s ability to recover monies from such third-party insurance companies.

       22.     For every wrong there is a remedy. Defendant Farmers unlawfully represented to

another insurance company that Plaintiff granted it a “subrogation claim” and thereby induced

the other insurance company to remit a “reimbursement” payment to Farmers. At the same time,

Plaintiff has not been made whole, and sought recovery from the tortfeasors that had caused their

damages. The tortfeasor’s insurance company balked at paying the same claim twice and, even

after settling their action, the Plaintiff was prevented from sharing litigation expenses and

attorneys’ fees with Defendant Farmers even though Farmers had already recovered a

“reimbursement” from the insurance company. Defendant Farmers abused its position of trust



                                                  6
   Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 7 of 26 PageID #: 7




and misrepresented its rights to put itself first before its insured. As a result, Plaintiff was

damaged and Farmers was enriched.

        23.     The aforementioned “subrogation claims” were, and continue to be, illegal in the

State of Missouri because in Missouri, subrogation exists only between an insurance company

and its insured, and subrogation exists only after the insured has been fully compensated for all

losses caused by a tortfeasor including those losses not covered by the policy of insurance issued

by the insurers to their insureds, and only after all of the insured’s legal expenses, if any, are

deducted.

        24.     The insurance company Defendant presented “subrogation claims” against the

insurance company that issued policies to the third party tortfeasor, without the consent of

Plaintiff insured, and despite Missouri law which does not permit such activity.

        25.     Plaintiff has been damaged by the unlawful practices of her Defendant insurance

company, insurance companies for third-party tortfeasors, by, inter alia, her insurance company

making “subrogation claims,” purportedly on her behalf but without her consent, proceeding

with these “subrogation claims” through arbitration without her consent, failing to fully

compensate her, and withholding from her deductible, and only paying a portion of Plaintiff’s

covered property losses.

                                              PARTIES

        26.     Plaintiff Elizabeth Walsh is a Missouri citizen and resident who, within the last

five years, suffered damage to real property in Missouri as a result of the negligence of a third-

party tortfeasor not named in this action.

        27.     Defendant Farmers Group Inc. (“Farmers”) is a foreign insurance company

incorporated in the State of Nevada with a principal place of business in California. Farmers is



                                                   7
   Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 8 of 26 PageID #: 8




duly authorized in accordance with the laws of the State of Missouri to write, sell and process

both casualty and liability insurance in the State of Missouri.

                                   JURISDICTION AND VENUE

        28.     Jurisdiction is proper in Federal Court pursuant to CAFA, 28 U.S.C. § 1332(d)(2),

as it is a controversy that exceeds $5,000,000 and is a class action with a class member that is a

citizen of a State different from any Defendant.

        29.     Venue is proper in the Eastern District of Missouri pursuant to 28 U.S.C.

1391(b)(2), as “a substantial part of the events or omissions giving rise to the claim occurred” in

the Eastern District of Missouri.

                                    FACTUAL BACKGROUND

    A. Relationship Between Plaintiff Elizabeth Walsh and Defendant Farmers

        30.     On or about October 2, 2019, Plaintiff Elizabeth Walsh was involved in an

automobile accident with a third-party tortfeasor not named in this action.

        31.     On or about October 2, 2019, Plaintiff Elizabeth Walsh sustained damage to her

vehicle that resulted in a total loss.

        32.     At the time of the collision, Plaintiff was insured by a policy of insurance by

Defendant Farmers (Policy No. 0191037518).

        33.     The tortfeasor was insured by a policy of insurance issued by Root Insurance

Company, (“Root”).

        34.     As a result of the October 2, 2019 automobile collision, Plaintiff Elizabeth Walsh

made a claim to Defendant Farmers for property damage. Farmers paid a portion to Plaintiff

Elizabeth Walsh. The amount that Plaintiff Walsh received was less than the damages she was

entitled to.



                                                   8
   Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 9 of 26 PageID #: 9




       35.        After paying a portion of the property damage covered by her policy, Defendant

Farmers made a “subrogation claim” directed to the tortfeasor’s insurance company Root which

Root paid.

       36.        Defendant Farmers and Root privately negotiated and/or arbitrated the

“subrogation claim” and together came to an agreement regarding inter alia, who was at fault,

the amount of damages or loss involved, whether any discounts should be applied, and other

matters affecting the rights of the Plaintiff, without the Plaintiff’s knowledge and/or consent.

   B. Overview of the Parties’ Dispute

       37.        Defendant Farmers is an insurance company duly licensed and authorized to write

liability and casualty insurance policies in the State of Missouri in accordance with the statutes,

regulations, and law of the State of Missouri.

       38.        Farmers issued policies of liability and casualty insurance for the named Plaintiff

and to putative class members not named here.

       39.        Farmers paid or asserted unlawful “subrogation claims” without the consent of

their named insured.

       40.        In Missouri, a subrogation interest is equitable in nature and exists only as and

between an insurance company and its named insured.

       41.        In Missouri, a property casualty insurer has no legal right to make a direct claim

against an alleged tortfeasor or the alleged tortfeasor’s liability insurer for reimbursement of

payments it made to its insured. Hagar v. Wright Tire & Appliance, Inc., 33 S.W.3d 605, 610

(Mo. Ct. App. 2000). (“Missouri provides that the legal title to the cause of action [against the

tortfeasors] remains in the insured, and that the insurer’s only interest is an equitable right to

subrogation.”).



                                                    9
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 10 of 26 PageID #: 10




        42.    In Missouri, a subrogation claim does not accrue unless, and until, an insured

recovers monies from or on behalf of the third party tortfeasor responsible for the insured’s

property loss. Hagar, 33 S.W.3d at 610.

        43.    In Missouri, an insured is not obligated to reimburse its property casualty insurer

for payments that an insurance company made to the insured under the insured’s property and

casualty insurance policy for an insured loss unless the amount received from or on behalf of a

third party tortfeasor exceeds the value of the insured’s “uninsured loss.”

        44.    In Missouri, an insurance company properly asserting a subrogation claim against

its insured must reduce that claim by its pro-rata share of the litigation expenses and attorney’s

fees incurred by the insured in the process of recovering funds from the third party tortfeasor

responsible for the insured’s loss. Keisker v. Farmer, 90 S.W.3d 71, 75 (Mo. 2002)(En banc).

        45.    Defendant Farmers, after paying a portion of the property damage claims to its

named insured, including the named Plaintiff, and without the consent of the insured, presented

illegal “subrogation claims,” to other liability insurance companies covering liability claims for

the third-party tortfeasors responsible in negligence for the property damage loss suffered by the

Plaintiff.

        46.    As a result of the aforementioned acts, Plaintiff suffered a monetary loss when the

Defendant insurance company unlawfully and illegally retained Plaintiff’s deductibles after

receiving full payment from their unlawful “subrogation claims” to the third party tortfeasors’

insurance company, and Plaintiff will in the future continue to suffer monetary loss.

        47.    As a result of the aforementioned acts, Plaintiff suffered other monetary losses

when Defendant Farmers failed to fully compensate Plaintiff.




                                                 10
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 11 of 26 PageID #: 11




        48.     As a result of the aforementioned acts, Plaintiff was also damaged when, because

of Defendant Farmers’ illegal “subrogation claims” directed at third-party tortfeasors’ insurance

companies, Defendant Farmers delayed, prevented, or otherwise interfered with, Plaintiff’s

ability recover monies from such third-party insurance companies.

        49.     As a result of the aforementioned acts, Plaintiff suffered a monetary loss when

Defendant, by its “subrogation claim” prevented Plaintiff from being able to obtain a full

recovery from the third party tortfeasor for her property damages, including uninsured losses.

        50.     As a result of the aforementioned acts, Plaintiff suffered a monetary loss when

Defendant, by its “subrogation claim” failed to reduce its claim by a pro-rata share of litigation

expenses and attorney’s fees incurred by Plaintiff in the process of recovering funds from the

third party tortfeasor responsible for Plaintiff’s loss.

        51.     As a result of the aforementioned acts, Plaintiff was also damaged when, because

of Defendant Farmers ’s illegal “subrogation claims” directed at third-party tortfeasors’

insurance companies, Plaintiff recovered less than she otherwise would have recovered from

third party tortfeasors, or their insurance companies, due to the third party insurance companies

having already paid over monies to Farmers without Plaintiff’s knowledge or consent.

        52.     As a result of the aforementioned acts, Plaintiff was also damaged to the extent

that Defendant Farmers withheld payments it received from Root , as reimbursement for

payments it made to Plaintiff pursuant to Farmers’ “subrogation claim” when, in fact, the amount

received by Plaintiff from or on behalf of the third party tortfeasors did not exceed Plaintiff’s

“uninsured losses.”

        53.     As a result of the aforementioned acts, Defendant Farmers has been unjustly

enriched to the extent that Defendant Farmers withheld payments it received from Root, as



                                                   11
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 12 of 26 PageID #: 12




reimbursement for payments it made to Plaintiff pursuant to Farmer’s “subrogation claim” when

in fact, the amount received by Plaintiff from or on behalf of the third party tortfeasors did not

exceed Plaintiff’s “uninsured losses”

       54.     As a result of the aforementioned acts, Plaintiff was also damaged when

Defendant Farmers prematurely and wrongfully asserted and was paid on, a “subrogation claim”

to and by Root, which had the purposeful effect of Defendant Farmers avoiding reducing its

subrogation claim by the pro-rata share of the litigation expenses and attorney’s fees incurred by

Plaintiff in the process of recovering funds from the third-party tortfeasors for Plaintiff’s loss.

See Keisker v. Farmer, 90 S.W.3d 71, 75 (Mo. 2002)(En banc).

       55.     Defendant Farmers’ assertion of a “subrogation claim” in the context and manner

described above and herein is, on information and belief, designed to advantage Defendant

Farmers to the detriment of its insureds, including Plaintiff.

       56.     The assertion of premature and unlawful “subrogation claims” as described

herein benefits Defendant Farmers, to the detriment of its insureds, including Plaintiff, by: (1)

avoiding reducing Farmers’ legitimate subrogation claim by a pro-rata share of the litigation

expenses and attorney’s fees incurred to secure recovery from the tortfeasors; (2) enabling

Defendant Farmers to negotiate, arbitrate and/or settle its insureds claims in a manner

advantageous to Farmers without involving its insureds; (3) enabling Defendant Farmers to

secure reimbursement for monies paid to its insured early and in advance of any judicial

determination of fault, damages, or “uninsured losses”; (4) securing reimbursement for

Defendant Farmers of monies paid to its insured that Farmers is not entitled to; and (5) securing

reimbursement for Defendant Farmers (without its insured knowledge or consent) while




                                                  12
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 13 of 26 PageID #: 13




simultaneously retaining Farmers’ ability to seek reimbursement from its insured and/or

additional reimbursement from the tortfeasors or the tortfeasors’ insurance companies.

       57.     The assertion of premature and unlawful “subrogation claims” as described herein

harms insured of Defendant Farmers, including Plaintiff, by (1) limiting the ability and

willingness of third party tortfeasors’ and/or third party tortfeasors’ insurance companies to pay

for and/or settle claims brought by injured parties, including Plaintiff; (2) avoiding sharing in the

Farmers’-insureds litigation expenses and attorneys’ fees expended to recover from third party

tortfeasors; (3) excluding Farmers-insureds, including Plaintiff form participating in adversarial

negotiations, arbitrations and/or settlement discussions with third party insurance companies

wherein issues related to fault, losses, damages and causation are determined and, the result of

which, affects the amounts that the third party insurance company is willing to pay to Farmers-

insureds and the amount to which Farmers-insureds may be liable for reimbursement to Farmers

pursuant to legitimate subrogation claims.

       58.     In asserting “subrogation claims” that did not belong to it, Defendant Farmers

represented falsely to a third party insurance company (Root) that it had a right to reimbursement

of the amount it paid to Plaintiff. Defendant Farmers represented falsely to Root that it possessed

the legal right to recover on behalf of Plaintiff when in fact, all it held was a subrogation interest.

       59.     This was done to induce payment by the third party insurance company to

Defendant Farmers. As a result of the third party insurance company’s reliance on Farmers’

representation, the insurance company Root paid $30,000 to Defendant Farmers which was paid

in order to satisfy Plaintiff’s claims against the third party tortfeasor and their insurance

company.




                                                  13
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 14 of 26 PageID #: 14




                         ALLEGATIONS COMMON TO THE CLASS

        60. This action is brought pursuant to Federal Rule of Civil Procedure 23 on behalf of

the Plaintiff and all similarly situated individuals consisting of:

        a.      such Missouri citizens having a policy of insurance issued in the State of Missouri

        by the named Defendant, that suffered property damage in the State of Missouri caused

        by a third party tortfeasor to which the Defendant received money on a “subrogation

        claim” and in which Plaintiff was harmed by Defendants’ “subrogation claim”; such as

        Plaintiff was not fully compensated by either failing to receive their deductible; by

        Defendants failing to share their portion of the litigation expenses Plaintiff expended to

        recover against the third party tortfeasors; or by Defendants interfering with Plaintiff’s

        ability to recover monies from third party tortfeasors or their insurance companies.

        61. The class is so numerous that joinder of all members of the class is impracticable

as the number of putative class members are counted in the thousands.

        62.     Plaintiff reserves the right to amend or modify the definitions of the Class with

greater specificity, further division into subclasses or to limit particular issues as discovery and

orders of this Court warrant.

        63. There are questions of law and fact common to the class, as each putative class

member seeks an order from this court declaring that the Defendants’ “subrogation claims” made

directly to third party tortfeasors or their insurers are unlawful and illegal in the State of

Missouri.

        64.     The claims of representative Plaintiff are typical of the claims of the class as

each of their property casualty insurance companies have submitted or paid unlawful and illegal

“subrogation claims” directed to third party tortfeasors or their insurers.



                                                  14
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 15 of 26 PageID #: 15




        65. Plaintiff will fairly and adequately represent and protect the interests of the

putative class. Plaintiff retained competent and experienced counsel in the prosecution of this

type of litigation.

        66. The prosecution of separate actions by or against individual members of the class

would create the risk of incompatible standards of conduct for members of the class and the

Defendant.

        67. The prosecution of separate actions by or against individual members of the class

would create the risk of adjudications with respect to individual class members which would, as

a practical matter, be dispositive of the interest of other members not parties to the adjudications,

or substantially impair and impede their ability to protect their interest.

        68. The class action mechanism created by Federal Rule of Civil Procedure 23, is a

superior and more efficient method of addressing the issues contained herein promoting judicial

economy as the named Plaintiff and the putative class members cannot afford to litigate against

Defendants individually, thereby making this class action the preferable method of disposing of

said claims together, as opposed to piecemeal litigation. The Defendant has acted or refused to

act on grounds generally applicable to the class, thereby making final declaratory judgment relief

and/or final injunctive relief appropriate in this matter.

        69. The questions of law and fact common to the class predominate over any

questions affecting only individual members and, therefore, a class action is superior to other

available methods for the fair and efficient adjudication of this controversy, as the only core

issue for this court to determine is whether the Defendant acted unlawfully and illegally in

presenting “subrogation claims” to third party tortfeasors or their insurers.




                                                  15
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 16 of 26 PageID #: 16




                           COUNT I: DECLARATORY JUDGMENT

        COMES NOW Plaintiff, on her behalf and seeks a declaratory judgment from this Court,

and as a basis for said request, Plaintiff states:

        70.     Plaintiff incorporate by reference herein paragraphs 1 through 69 of this

Complaint.

        71.     An actual and genuine justifiable controversy exists, between the Defendant on

the one hand and the Plaintiff concerning Defendant’s collection and/or payments of any monies

arising from a direct “subrogation claim” against an alleged third party tortfeasor or its insurer

seeking reimbursement of payments made to an insured by the Defendant has resulted, or

imminently will result, in depriving Plaintiff of her deductibles, legal expenses and costs

incurred in recovering funds from third party tortfeasors, and her ability to present claims for

damages.

        72.     Pursuant to 28 U.S.C. § 2201 and Federal Rule of Civil Procedure 57, Plaintiff

requests declaratory judgment concerning the following:

                a. Defendant’s collection and/or payment of any monies arising from a

                    “subrogation claim” against an alleged third party tortfeasor or its insurer

                    seeking reimbursement of payments made to an insured by the Defendant is

                    unlawful and illegal.

                b. Defendant’s failure to reduce its “subrogation claim” against its insured by a

                    pro-rata share of the insured’s attorney’s fees and expenses incurred in

                    securing payment from a third party tortfeasor is unlawful.

                c. Defendant’s presentation of a subrogation claim against its insured when the

                    insured has not been fully compensated for its “uninsured loss” is unlawful.



                                                     16
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 17 of 26 PageID #: 17




       73.     As the Defendant is authorized and exists in accordance with Missouri law,

Defendant knew or should have known that its actions were illegal and unlawful.

       74.     As such, an actual and genuine controversy exists between the Parties, and this

Court is vested with the power to declare the rights and liabilities of the Parties with regard to

Defendant’s actions and/or Missouri laws.

       75.     Because Defendant’s actions have interfered with Plaintiff’s ability to present

claims for damages to third party tortfeasors, there exists no alternative remedy for Plaintiff to

redress her injuries and/or rights.

       WHEREFORE, for Count I Plaintiff prays for an Order of this Court on her behalf, and

declaring that the actions of the aforementioned Defendant are unlawful and illegal, and

preventing Defendant from all similar unlawful acts in the future.

                               COUNT II: INJUNCTIVE RELIEF

       COMES NOW Plaintiff, on her behalf, and for Count II of this Complaint directed to

Defendant for injunctive relief, state as follows:

       76.     Plaintiff incorporates by reference herein paragraphs 1 through 75 of the

Complaint.

       77.     Assuming Plaintiff succeeds on the merits, Plaintiff will be irreparably harmed if

Defendant insurance company is not enjoined from continuing this illegal practice of submitting

“subrogation claims” without Plaintiff’s consent to the third party tortfeasor’s insurer, receiving

payment from that insurer, and then withholding Plaintiff’s deductibles.

       78.     The balance of harms weighs in favor of Plaintiff as Defendant’s actions are

illegal and no harm will occur to Defendant if stopped from making an unlawful “subrogation

claim” without the consent of Plaintiff. Plaintiff, on the other hand, will be harmed as Defendant



                                                 17
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 18 of 26 PageID #: 18




insurance company will continue to make unlawful “subrogation claims” without Plaintiff’s

consent, and Plaintiff will continue not to be fully compensated due to Defendant Insurance

Company withholding her deductibles.

       79.     The grant of a permanent injunction weighs in favor of the public interest.

       WHEREFORE, for Count II of this Complaint, Plaintiff prays for an Order of this Court

on her behalf, preventing Defendant from engaging in its past and present unlawful “subrogation

claim” practices.

                             COUNT III: UNJUST ENRICHMENT

       COMES NOW Plaintiff, on her behalf for Count III of this Complaint directed to the

Defendant for unjust enrichment, state as follows:

       80.     Plaintiff incorporates by reference herein paragraphs 1 through 79 of this

Complaint.

       81.     Plaintiff conferred a benefit upon Defendant when the Defendant retained

Plaintiff’s deductible even though the Defendant had received or paid the full amount of what

would have properly been Plaintiff’s claims against a third party tortfeasor.

       82.     Additionally, Plaintiff conferred a benefit by paying her premiums and were

denied the benefit of her right to seek relief from the third party tortfeasors.

       83.     Defendant appreciated the benefit.

       84.     Defendant accepted and retained the benefit under inequitable and unjust

circumstances given Defendant’s illegal and unlawful conduct.

       85.     As a direct and proximate result of the aforementioned illegal and unlawful acts

the Defendants has become unjustly enriched in receiving funds that it was not legally entitled to

receive.



                                                  18
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 19 of 26 PageID #: 19




        86. Defendants’ illegal and unlawful conduct as hereinbefore set out was willful, wanton

              and malicious, and done with conscious disregard of the rights of the Plaintiff.

        WHEREFORE, for Count III of her Complaint Plaintiff prays for an Order of this Court

on her behalf requiring Defendant to disgorge themselves of all unlawfully recovered funds, and

Plaintiff prays for exemplary and punitive damages on her behalf, and on behalf of all others

similarly situated.

          COUNT IV: IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

        COMES NOW Plaintiff, on her behalf and on behalf of others similarly situated, and for

Count IV of this Complaint directed to the Defendant for breach of the implied covenant of good

faith and fair dealing, state as follows:

        87.      An express contract or agreement existed between Plaintiff and Defendant for

insurance, the terms of which included an implied covenant of good faith and fair dealing. Under

the agreement, Defendant agreed to insure Plaintiff for property damages and other damages in

the event of losses in exchange for Plaintiff’s payment of premiums to Defendant. Plaintiff

incorporates by reference herein paragraphs 1 through 85 of this Complaint.

        88.      An implicit term of the insurance agreements is that Defendant has no right to

prosecute claims on behalf of Plaintiff directly, nor any right to arbitrate or settle Plaintiff’s

claims directly, without Plaintiff’s consent.

        89.      Another implicit term of the insurance agreement is that Defendant will not take

any actions that would compromise, impair or undermine Plaintiff’s rights with respect to third

parties or with respect to recovery of monies from third parties for their losses.

        90.      Defendant breached its duties of good faith and fair dealing under the insurance

contracts with Plaintiff by asserting in bad faith “subrogation claims” against third party



                                                   19
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 20 of 26 PageID #: 20




insurance companies, without Plaintiff’s knowledge or consent, and receiving money from said

third party insurance companies in purported satisfaction of said “subrogation claims.”

        91.      Defendant’s breached its duties of good faith and fair dealing under the insurance

contract with Plaintiff by falsely and in bad faith representing to third party insurance companies

that Defendant was acting on behalf of Plaintiff and had Plaintiff’s authorization and consent to

submit said “subrogation claims” when in fact Plaintiff had no knowledge of Defendant’s

activities.

        92.      As a direct and proximate cause of Defendant’s breach of its duties of good faith

and fair dealing, Plaintiff has suffered damages and Defendant has been unjustly enriched by, for

example, (1) lowering the amount that Plaintiff recovered from the tortfeasors or the tortfeasor’s

insurance companies by virtue of the tortfeasors/insurance companies unwillingness to pay more

than once on the same claim; (2) Defendant Farmers avoidance of reducing its subrogation claim

by a pro-rata share of the litigation expenses and attorneys’ fees expended by Plaintiff to recover

from the tortfeasors; (3) Plaintiff’s inability to reduce its share of litigation expenses and

attorney’s fees expended to recovery from the tortfeasors when, in fact, Defendant Farmers was

partially reimbursed by Root for claims made by Plaintiff; (4) Defendant Farmers’ receipt of

reimbursement despite Plaintiff’s extant “uninsured loses”; and (5) Plaintiff’s continuing

“uninsured losses” despite Defendant Farmers having received monies pursuant to Plaintiff’s

legal claims (Defendant Farmers’ “subrogation claim”).

        93. Defendants’ illegal and unlawful conduct as hereinbefore set out was willful, wanton

              and malicious, and done with conscious disregard of the rights of the Plaintiff.

        WHEREFORE, for the foregoing reasons, Plaintiff prays for judgment against Defendant

on Count IV of this Complaint, for an award of compensatory damages, post-judgment and post-



                                                   20
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 21 of 26 PageID #: 21




judgment at the stator rate, costs, and for such further relief as the Court deems proper, and

Plaintiff prays for exemplary and punitive damages on her behalf, and on behalf of all others

similarly situated.

                          COUNT V: MONEY HAD AND RECEIVED

        COMES NOW Plaintiff on her behalf for Count V of Complaint, claims a right to money

had and received by Defendant, and as a basis for said request, Plaintiff states as follows:

        94.     Plaintiff incorporates by reference herein paragraphs 1 through 93 of this

Complaint.

        95.     Plaintiff paid premiums, pursuant to her respective insurance contracts, to the

Defendant to insure her for her covered property losses.

        96.     Plaintiff suffered property damage and made claims to her Defendant insurance

company as claims for her property losses.

        97.     Defendant Insurance Company paid Plaintiff some portion of her losses for her

property damage but did not fully compensate Plaintiff.

        98.     Defendant Insurance Company paid Plaintiff some portion of her losses for her

property damage and withheld the amount of Plaintiff’s deductible.

        99.     Defendant Insurance Company made unlawful “subrogation claims,” through

Defendant Arbitration Forums, against third-party tortfeasors’ insurance companies concerning

the Plaintiff’s property loss.

        100.    The third-party tortfeasors’ insurance company, through Defendant Arbitration

Forums, paid the Defendant Insurance Company in satisfaction of the Defendant insurance

company’s unlawful “subrogation claims.”

        101.    This was done without the consent of the Plaintiff.



                                                 21
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 22 of 26 PageID #: 22




          102.   Plaintiff was not fully compensated by the Defendant insurance company for her

property losses.

          103.   Defendant Farmers did not reimburse Plaintiff for the deductibles that were

withheld by Defendant, even once Defendant had received money from its unlawful

“subrogation claims,” thus receiving and retaining possession of the Plaintiff’s money.

          104.   As a result, Defendant appreciated the benefit as it have in its possession money

that rightfully belongs to Plaintiff and which, in equity and good conscience, should be paid over

to Plaintiff.

          105.   The Defendant’s acceptance and retention of the Plaintiff’s deductibles was

unjust.

          106.   Defendants’ illegal and unlawful conduct as hereinbefore set out was willful,

             wanton and malicious, and done with conscious disregard of the rights of the

             Plaintiff.

          WHEREFORE, for Count V of this Complaint, Plaintiff prays for judgment against

Defendant on Count V of this Petition, for an award of damages in an amount at least equal to

the amount unjustly had and received by Defendant pursuant to the false representation that

Defendant had the legal right, conferred by Plaintiff, to reimbursement from a third party,

prejudgment and post-judgment at the statutory rate, costs, and for such further relief as the

Court deems proper, and Plaintiff prays for exemplary and punitive damages on her behalf, and

on behalf of all others similarly situated.




                                                 22
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 23 of 26 PageID #: 23




                                 COUNT VI: BREACH OF CONTRACT

        COMES NOW Plaintiff on her behalf and on behalf of other similarly situated, and for

Count VI of this Complaint, claim against Defendant for breach of contract, and as abasis for

said request, Plaintiff state as follows:

        107.    Plaintiff incorporates by reference herein paragraphs 1 through 106 of this

            Complaint.

        108.    An express contract or agreement existed between Plaintiff and Defendant for

            insurance. Under the agreement, Defendant agreed to insure Plaintiff for property

            damages and other damages in the event of losses in exchange for Plaintiff’s

            payments of premiums to Defendants.

        109.    In addition, the contracts provided that Defendant had subrogation rights as

against Plaintiff in the event that Defendant paid claims to Plaintiff suffering losses and

Plaintiff also recovered monies for such losses from a third party insurance company or third

party defendant.

        110.    Defendant breached its contracts with Plaintiff by prematurely and unlawfully

asserting “subrogation claims” against a third party insurance company, without the knowledge

or consent of Plaintiff, for which Defendant had no legal right to assert.

        111.    In asserting said “subrogation claims” against the third party insurance company,

Defendant purported to act within its contractual rights but, in fact, Defendant’s actions were

illegal and in breach of the contract between Plaintiff and Defendant.

        112.    As a direct and proximate result of Defendant’s breach, Plaintiff has been

damaged. As examples, Defendant Farmers’ breach affected and caused (1) a lowering of the

amount that Plaintiff recovered from the tortfeasors or the tortfeasors’ insurance companies by



                                                 23
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 24 of 26 PageID #: 24




virtue of the tortfeasors/insurance companies unwillingness to pay more than once on the same

claim; (2) Plaintiff’s inability to reduce its share of litigation expenses and attorneys’ fees

expended to recovery from the tortfeasors when, in fact, Defendant Farmers was partially

reimbursed by Root for claims made by Plaintiff; (3) Plaintiff’s failure to fully or more fully

receive compensation for covered losses at least to the extent of “subrogation claims” monies

that are being withheld from Plaintiff by Defendant Farmers; and (4) Plaintiff’s

continuing “uninsured losses” that, despite Defendant Farmers’ having received monies pursuant

to Plaintiff’s legal claims (Defendant Farmers’ “subrogation claim”).

       113.    Defendant illegal and unlawful conduct as hereinbefore set out was willful,

           wanton and malicious, and done with conscious disregard of the rights of the

           Plaintiff.

       WHEREFORE, for Count VI of this Complaint, Plaintiff prays for compensatory

damages on her behalf, and on behalf of all others similarly situated, against the Defendant,

together with Plaintiff’s costs herein expended, and Plaintiff prays for exemplary and punitive

damages on her behalf, and on behalf of all others similarly situated.

                         COUNT VII: COMPENSATORY DAMAGES

       COMES NOW Plaintiff on her for Count VII of this Complaint, claim compensatory

damages from Defendant, and as a basis for said request, Plaintiff states as follows:

       114.    Plaintiff incorporates by reference herein paragraphs 1 through 109 of this

           Complaint

       115.    As a direct and proximate result of the unlawful and illegal actions of the

Defendant, Plaintiff has been damaged in the following respects, to-wit:




                                                  24
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 25 of 26 PageID #: 25




              a. Plaintiff has failed to receive the full amount of her “deductible” as that term

                   is used and defined in the insurance policies issued by Defendant Farmers to

                   the named Plaintiff Elizabeth Walsh .

              b. Plaintiff has failed to receive funds for any legal expenses or costs incurred in

                   recovering funds from third party tortfeasors;

              c. Defendant has interfered with the Plaintiff’s ability to present claims for

                   damages.

       WHEREFORE, for Count VII of this Complaint, Plaintiff prays for compensatory

damages on her behalf against the Defendant American Family, together with Plaintiff’s costs

herein expended.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a jury trial on all issues so triable.




                                                 25
 Case: 4:20-cv-01169-NAB Doc. #: 1 Filed: 08/27/20 Page: 26 of 26 PageID #: 26




Dated: August 27, 2020              Respectfully submitted,
                                    /s/ Anthony G. Simon
                                    Anthony G. Simon, #38745
                                    Anthony R. Friedman, #65531
                                    THE SIMON LAW FIRM, P.C.
                                    800 Market Street, Suite 1700
                                    St. Louis, Missouri 63101
                                    (314) 241-2929
                                    Fax: (314) 241-2929
                                    asimon@simonlawpc.com
                                    afriedman@simonlawpc.com

                                    Michael D. Stokes
                                    Gonzalo A. Fernandez
                                    DEVEREAUX, STOKES, NOLAN,
                                    FERNANDEZ & LEONARD
                                    133 S. 11th Street, Suite 350
                                    St. Louis, Missouri 63102
                                    (314) 621-3743
                                    Fax: (314) 621-5705
                                    lori@stltriallawyers.com
                                    gonz@stltriallawyers.com

                                    Counsel for Plaintiffs




                                      26
